Order
PER CURIAM.
Antonio Webb appeals the judgment denying his Rule 29.15 motion after he was convicted of second-degree murder and armed criminal action for the shooting death of his wife. Webb contends he was entitled to post-conviction relief because his trial counsel was ineffective in failing to: (1) object to the State’s expert witness’s opinion regarding the range from which the gun was shot, and (2) provide a defense expert with additional documents relating to Webb’s mental health. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b).